Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 16/452,514 which was filed on 6/25/2019. 

Response to Amendment
In the reply file 10/12/2021, claim 10 has been amended. No new claims have been added or cancelled. Accordingly, claims 1-8 and 10-21 stand pending.

Response to Arguments
Applicant’s arguments, filed 10/12/2021, have been fully considered and are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 6-8, 10, 12-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair et al. (US2004/0032590), hereinafter Sinclair, in view of Wagner et al. (US2006/0080362), hereinafter Wagner.

Regarding Claim 1:
Sinclair teaches:
A method of transferring data from a source repository to a target repository, comprising: issuing, to the source repository, a series of queries to retrieve a corresponding series of pages from the source repository (Sinclair, figure 1, [0019, 0022-0023]), note receiving queries to retrieve pages of data from a source repository); 
wherein each query in the series of queries retrieves a distinct page of data from the source repository (Sinclair, figure 1, [0019, 0022-0023]), note receiving queries to retrieve pages of data from a source repository, note the request may specify a data page to be returned); 
wherein every page, in the series of pages, contains data associated with values in a respective range defined by a respective starting value and a respective ending value (Sinclair, figure 1, [0019, 0022-0023]), note the pages contains data associated with values in a respective range of rows); 
wherein the respective range associated with each page of the series of pages is different than the respective range associated with each other page of the series of pages (Sinclair, figure 1, [0019, 0022-0023]), note the pages contains data associated with values in a respective range of rows; note the range of rows is obtained from the 
loading data contained in the series of pages into the target repository, wherein loading data contained in the series of pages into the target repository comprises: loading each page in the series of pages into the target repository; and wherein loading a particular page in the series of pages includes: loading one or more data items from an end of a previous page, loading the items contained in the particular page, and loading one or more data items from a start of a subsequent page (Sinclair, figure 1, [0019, 0022-0023]), note loading the pages from the source repository, note that when loading a particular page, data from a previous and subsequent page are also loaded).
While Sinclair teaches transferring data from a source repository to a client system, Sinclair doesn’t specifically teach that the client is a target repository.  However, Wagner is in the same field of endeavor, data migration, and Wagner teaches:
A method of transferring data from a source repository to a target repository (Wagner, [0056-0057], note synchronization of source and destination volumes.  When combined with the previous reference this would be for synchronizing the specified request as taught by Sinclair).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Wagner as modified because this would enhance the efficiency of the database systems (Wagner, [0006]).

Regarding Claim 2:

Sinclair as modified further teaches:
wherein loading data from the series of pages into the target repository comprises: loading the data contained in the series of pages from the source repository into a staging repository (Sinclair, figure 1, [0019, 0022-0023]), note use of a mid-tier cache as a staging repository) (Wagner, [0056-0057], note synchronization of source and destination volumes); and 
loading the data contained in the series of pages from the staging repository to the target repository (Sinclair, figure 1, [0019, 0022-0023]), note use of a mid-tier cache as a staging repository) (Wagner, [0056-0057], note synchronization of source and destination volumes).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Wagner as modified because this would enhance the efficiency of the database systems (Wagner, [0006]).

Regarding Claim 3:
Sinclair as modified shows the method as disclosed above;
Sinclair as modified further teaches:
responsive to loading the data contained in the series of pages from the staging repository to the target repository, deleting the data contained in the series of pages from the staging repository (Sinclair, 0019, 0022-0023, 0025], note that after the data has been returned to the client, e.g. responsive to loading the data from the staging to 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Wagner as modified because this would enhance the efficiency of the database systems (Wagner, [0006]).

Regarding Claim 4:
Sinclair as modified shows the method as disclosed above;
Sinclair as modified further teaches:
prior to issuing the series of queries, obtaining from the source repository a particular value that corresponds to a time of a most recently performed transfer operation (Wagner, figures 5 and 11, [0043-0044, 0056-0059], note each layer has a time associated with it which is used to determine what pages to transfer); 
determining the starting value of a first page in the series of pages based on the particular value (Wagner, figures 5 and 11, [0043-0044, 0056-0059], note each layer has a time associated with it which is used to determine what pages to transfer); and 
after issuing the series of queries, updating the particular value in the source repository to reflect the ending value of a last page in the series of pages (Wagner, figures 5 and 11, [0043-0044, 0056-0059], note each layer has a time associated with it 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Wagner as modified because this would enhance the efficiency of the database systems (Wagner, [0006]).

Regarding Claim 6:
Sinclair as modified shows the method as disclosed above;
Sinclair as modified further teaches:
wherein issuing the series of queries comprises issuing queries that only retrieve data that has changed or inserted in the source repository after completion of a most recent transfer operation (Wagner, [0056-0059], note that only layers/classes with pages that need to be updated are retrieved, e.g. changed since last complete transfer).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Wagner as modified because this would enhance the efficiency of the database systems (Wagner, [0006]).

Regarding Claim 7:
Sinclair as modified shows the method as disclosed above;
Sinclair as modified further teaches:

each data item of the plurality of data items is associated with a unique identifier (Sinclair, figure 1, [0019, 0022-0023]), note the pages contains data associated with values in a respective range of rows) (Wagner, figures 5 and 11, [0043-0044, 0056-0059], note identifiers); and 
each page, in the series of pages, contains only data items, of the plurality of data items, that are associated with unique identifiers that fall within the respective range of the page (Sinclair, figure 1, [0019, 0022-0023]), note the pages contains data associated with values in a respective range of rows).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Wagner as modified because this would enhance the efficiency of the database systems (Wagner, [0006]).

Regarding Claim 8:
Sinclair as modified shows the method as disclosed above;
Sinclair as modified further teaches:
the method further comprises receiving a maximum page size (Sinclair, figure 1, [0019, 0022-0023], note setting page size) (Wagner, claim 28, figure 6, note the transfer may be operable at a maximum bandwidth and the volumes have a size quota which 
issuing the series of queries comprises constructing each query to retrieve a page of data items that does not exceed the maximum page size (Sinclair, figure 1, [0019, 0022-0023], note setting page size for the queries, therefore the data items do not exceed the maximum page size)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Wagner as modified because this would enhance the efficiency of the database systems (Wagner, [0006]).

Regarding Claim 10:
Sinclair as modified shows the method as disclosed above;
Sinclair as modified further teaches:
loading data contained in the series of pages into the target repository further comprises: after loading a particular page in the series of pages, determining that each of the items in the particular page is properly loaded into the target repository (Wagner, figure 7, note determining if the copy is complete and if there was an interruption, e.g. determining if each item is properly loaded); and 
the method further comprising, in response to determining that one or more particular data items contained in the particular page are not properly loaded into the target repository, including the one or more particular data items in the subsequent page for loading into the target repository (Wagner, figure 7, note determining if the 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Wagner as modified because this would enhance the efficiency of the database systems (Wagner, [0006]).

Claim 12 discloses substantially the same limitations as claim 1 respectively, except claim 12 is directed to a computer-readable storage media wherein executed by at least one processor (Sinclair, figure 6, [0015, 0056], note processors), while claim 1 is directed to a method. Therefore claim 12 is rejected under the same rationale set forth for claim 1.

Claim 13 discloses substantially the same limitations as claim 2 respectively, except claim 13 is directed to a computer-readable storage media wherein executed by at least one processor (Sinclair, figure 6, [0015, 0056], note processors), while claim 2 is directed to a method. Therefore claim 13 is rejected under the same rationale set forth for claim 2.

Claim 14 discloses substantially the same limitations as claim 3 respectively, except claim 14 is directed to a computer-readable storage media wherein executed by at least one processor (Sinclair, figure 6, [0015, 0056], note processors), while claim 3 

Claim 15 discloses substantially the same limitations as claim 4 respectively, except claim 15 is directed to a computer-readable storage media wherein executed by at least one processor (Sinclair, figure 6, [0015, 0056], note processors), while claim 4 is directed to a method. Therefore claim 15 is rejected under the same rationale set forth for claim 4.

Claim 17 discloses substantially the same limitations as claim 6 respectively, except claim 17 is directed to a computer-readable storage media wherein executed by at least one processor (Sinclair, figure 6, [0015, 0056], note processors), while claim 6 is directed to a method. Therefore claim 17 is rejected under the same rationale set forth for claim 6.

Claim 18 discloses substantially the same limitations as claim 7 respectively, except claim 18 is directed to a computer-readable storage media wherein executed by at least one processor (Sinclair, figure 6, [0015, 0056], note processors), while claim 7 is directed to a method. Therefore claim 18 is rejected under the same rationale set forth for claim 7.

Claim 19 discloses substantially the same limitations as claim 8 respectively, except claim 19 is directed to a computer-readable storage media wherein executed by .

Claim Rejections - 35 USC § 103

Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair in view of Wagner, Barrell et al. (US10706082), hereinafter Barrell, and Bolognese et al. (US2019/0042631), hereinafter Bolognese.

Regarding Claim 5:
Sinclair as modified shows the method as disclosed above;
Sinclair as modified further teaches:
the steps of issuing and loading are performed by a data transfer system (Sinclair, figure 1) (Wagner, abstract, [0056-0057], note the transfer system); 
the method further comprises receiving, by the data transfer system, a maximum page threshold (Sinclair, figure 1, [0019, 0022-0023], note setting page size) (Wagner, claim 28, figure 6, note the transfer may be operable at a maximum bandwidth and the volumes have a size quota which are directly relatedly to a page threshold); 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Wagner as modified because this would enhance the efficiency of the database systems (Wagner, [0006]).

while the data transfer system is issuing the series of queries, the number of queries reaches the maximum page threshold before all new data has been retrieved from the source repository (Barrell, column 4 lines 21-35, note databases can be designed to store up to a maximum number of entries, e.g. pages, and when they go over the performance drops significantly.  When combined with the other references this would be for the pages as taught by Wagner and the page threshold as taught by Bolognese);  
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Barrell as modified because this would improve database performance and reduce redundant storage (Barrell, column 4 lines 51-55).
While Sinclair as modified teaches transferring data utilizing maximum bandwidth and volume size quotas, Sinclair as modified doesn’t specifically teach the step of issuing the series of queries is performed, by the data transfer system, until the number 
the method further comprises receiving, by the data transfer system, a maximum page threshold (Bolognese, [0041], note setting a page size for a data transfer, e.g. maximum page threshold);
the step of issuing the series of queries is performed, by the data transfer system, until the number of queries in the series of queries reaches the maximum page threshold (Bolognese, [0041], note the queries are configured based on the page threshold).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Bolognese as modified because this would improve the efficiency of data exportation (Bolognese, [0042]).

Claim 16 discloses substantially the same limitations as claim 5 respectively, except claim 16 is directed to a computer-readable storage media wherein executed by at least one processor (Sinclair, figure 6, [0015, 0056], note processors), while claim 5 is directed to a method. Therefore claim 16 is rejected under the same rationale set forth for claim 5.

Claim Rejections - 35 USC § 103

s 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair in view of Wagner and Didcock et al. (US2015/0339342), hereinafter Didcock.

Regarding Claim 11:
Sinclair as modified shows the method as disclosed above;
Sinclair as modified further teaches:
the data comprising each page of the series of pages retrieved from the source repository is in a first data format (Sinclair, figure 1, [0019, 0022-0023], note data retrieved is in the format of the source database) (Wagner, [0056-0057], note the pages are queried to determine if they exist in the other layers, meaning distinct pages are queried)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Wagner as modified because this would enhance the efficiency of the database systems (Wagner, [0006]).
While Sinclair as modified teaches transferring data from source to target systems, Sinclair as modified doesn’t specifically teach prior to loading the data into the target repository, converting the data from the first data format to a second data format.  However, Didcock is in the same field of endeavor, data migration, and Didcock teaches:

It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Didcock as modified because this would improve compatibility of the system.

Claim 20 discloses substantially the same limitations as claim 11 respectively, except claim 20 is directed to a computer-readable storage media wherein executed by at least one processor (Sinclair, figure 6, [0015, 0056], note processors), while claim 11 is directed to a method. Therefore claim 20 is rejected under the same rationale set forth for claim 11.

Claim Rejections - 35 USC § 103

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair in view of Wagner and Dziuk et al. (US8438132), hereinafter Dziuk.

Regarding Claim 21:
Sinclair as modified shows the method as disclosed above;
Sinclair as modified further teaches:
wherein each page of the series of pages includes data items (Sinclair, figure 1, [0019, 0022-0023], note pages with data items) (Wagner, [0035], note pages of data).

wherein one or more data items included in one or more pages of the series of pages is computer code corresponding to a first programming language, further comprising: modifying the computer code corresponding to the first programming language to conform to a second programming language, wherein the data loaded into the target repository includes the modified computer code (Dziuk, column 8 lines 46-65, note the syntax of the data items are converted from one to another when transferring the data items.  When combined with the previous references this would be for pages of data items as taught previously).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Dziuk as modified because this would improve the integration, operability, and accessibility of enterprise systems. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                                        2/26/2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152